Citation Nr: 1806636	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  13-00 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for gout of the right knee and left great toe.

2.  Entitlement to an initial disability rating in excess of 10 percent for bone spur with effusion of the left knee.

3.  Entitlement to an initial compensable disability rating prior to April 14, 2017 and 20 percent thereafter for left shoulder tendonitis.

4.  Entitlement to an initial disability rating in excess of 10 percent for lumbar strain with degenerative joint disease (DJD).

5.  Entitlement to an initial compensable disability rating for hearing loss.

6.  Entitlement to an initial disability rating in excess of 50 percent for sleep apnea.

7.  Entitlement to an initial disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

8.  Entitlement to an initial compensable disability rating for residual scar of the left knee associated with bone spur with effusion.

9.  Entitlement to an initial disability rating in excess of 10 percent prior to September 11, 2017 and 30 percent thereafter for right carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, II, Attorney


ATTORNEY FOR THE BOARD

C. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to November 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In a July 2011 written statement, the Veteran requested a Board videoconference hearing in connection with the issues on appeal.  However, he indicated in his January 2013 substantive appeal that he did not wish to appear at a Board hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the claims based on the record.  See 38 C.F.R. § 20.704 (2017).

This appeal remanded by the Board in February 2015.  A review of the record shows that the RO has complied with the remand instructions regarding the matters adjudicated herein.  Stegall v. West,11 Vet. App. 268 (1998).

The issues of entitlement to initial increased ratings for gout of the right knee and left great toe, bone spur with effusion of the left knee, and lumbar strain are addressed in the REMAND portion of the decision below and REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's left shoulder tendonitis has been manifested decreased motion, with evidence of pain during flare-ups, there is no evidence of limitation of motion 25 degrees from the side.  

2.  Audiometric testing conducted shows that the Veteran's service-connected bilateral hearing loss disability has been manifested by no more than level I hearing loss in both the right and left ears.

3.  The Veteran's sleep apnea has required the use of a breathing assistance device; it has not been manifested by chronic respiratory failure with carbon dioxide retention or cor pulmonale, and has not required a tracheostomy.

4.  The Veteran's GERD has been manifested by indigestion, heartburn, reflux, and regurgitation; it has not been manifested by persistently recurrent epigastric distress with symptoms of dysphagia, pyrosis, regurgitation, sleep disturbance, and substernal pain, productive of considerable impairment of health.

5.  Prior to April 14, 2017, the Veteran's residual scar of the left knee associated with bone spur with effusion was non-painful, non-tender, stable, linear, and of less than 6 square inches in area.  

6.  Resolving doubt in favor of the Veteran, as of April 14, 2017, the Veteran's residual scar of the left knee associated with bone spur with effusion was manifested by subjective complaints of pain and numbness.

7.  Prior to September 11, 2017, the Veteran's right carpal tunnel syndrome was manifested by mild incomplete paralysis of the median nerve.

8.  As of September 11, 2017, the Veteran's right carpal tunnel syndrome has been manifested by moderate incomplete paralysis of the median nerve.


CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent rating, but no higher, for left shoulder tendonitis have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.655, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5201 (2017).

2.  The criteria for an initial compensable rating for hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.85, 4.86, Diagnostic Code 6100 (2017).

3.  The criteria for an initial rating in excess of 50 percent for sleep apnea have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.97, Diagnostic Code 6847 (2017).

4.  The criteria for an initial rating in excess of 10 percent for GERD have not been met.  38 U.S.C. § 1155 (2012);38 C.F.R. §§ 4.20, 4.114, Diagnostic Code 7346 (2017)

5.  The criteria for an initial 10 percent rating, but no higher, for residual scar of the left knee associated with bone spur with effusion have been met, as of April 14, 2017.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.118, Diagnostic Codes 7801-7805 (2017).

7.  The criteria for an initial rating in excess of 10 percent prior to September 11, 2017 and 30 percent thereafter for right carpal tunnel syndrome have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.69, 4.124a, Diagnostic Code 8515 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Law

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

 In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown,10 Vet. App. 80, 84-85 (1997);38 C.F.R. § 4.59 (2017).

Pain without accompanying functional limitation cannot serve as the basis for a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  It is, however, VA's policy to grant at least the minimal compensable rating for actually painful motion.  38 C.F.R. § 4.59.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).


Left Shoulder Tendonitis

The Veteran's left shoulder disability has been rated under Diagnostic Codes 5024 and 5201, which pertain to tenosynovitis and limitation of motion, respectively.  The rating schedule provides that disabilities rated under Diagnostic Code 5024 will be rated on limitation of motion of the affected joint.  

Under Diagnostic Code 5201, limitation of motion at shoulder level contemplates a 20 percent evaluation for the minor (non-dominant) side.  Limitation of motion midway between the side and shoulder level contemplates a 20 percent evaluation for the minor side.  Where arm limitation of motion is limited to 25 degrees from the side, a 30 percent evaluation is assigned for the minor side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Normal range of motion of the shoulder is as follows: forward elevation (flexion) to 180 degrees; abduction to 180 degrees; internal rotation to 90 degrees; and external rotation to 90 degrees.  38 C.F.R. § 4.71a, Plate I.

Factual Background

The Veteran underwent a VA examination in September 2010.  At that time, the Veteran reported that when his left arm pushed against something, he felt pain on top of the shoulder joint that radiated to the mid left upper arm.  There was no pain or needles, numbness, weakness, effusion, or swelling.  It was noted that the left shoulder condition was stable since its onset and was treated with medication.  Symptoms of the left shoulder included pain and flare-ups which were described as moderate in severity and occurred every 2 to 3 weeks.  The flare-ups lasted for an hour.  Precipitating factors included pushing left arm/hand against resistance and were alleviated by medication.  With regard to functional impairment caused by flare-ups, the report indicates that they were somewhat limiting.  There was no evidence of deformity, giving way, instability, stiffness, weakness, incoordination, decreased speed of joint, dislocation or subluxation, locking, or effusion.  

On physical examination, heat and tenderness on the left shoulder were noted.  The Veteran had left shoulder flexion from 0 to 170 degrees; left abduction from 0 to 170 degrees; left internal rotation from 0 to 80 degrees; and left external rotation from 0 to 60 degrees.  There was no evidence of pain with active motion.  There was no objective evidence of pain following repetitive motion.  The examiner assessed left shoulder tendinitis.  He indicated that it caused mild effects on the activities of daily living.  

An additional VA examination was provided in April 2017.  The examiner noted that the Veteran presented with decreased range of motion and pain on movement with no evidence of tenderness on palpation of the left shoulder.  It was noted that the Veteran is right hand dominant.  He reported flare-ups, which he described as favoring the left shoulder for activities and continuous aches.  He indicated that he used the right shoulder more to avoid pain.  

On range of motion testing, the Veteran had flexion from 0 to 140 degrees; abduction from 0 to 140 degrees; external rotation from 0 to 70 degrees; and internal rotation from 0 to 70 degrees.  The examiner indicated that the Veteran's range of motion contributed to functional loss due to pain.  There was no evidence of crepitus, localized tenderness or pain palpation of the joint or associated soft tissue.  There was evidence of pain on weight bearing.  On repetitive use testing, the Veteran had flexion from 0 to 120 degrees, abduction from 0 to 120 degrees; eternal rotation from 0 to 60 degrees; and internal rotation from 0 to 60 degrees.  Pain caused the additional functional loss.  It was noted that the Veteran was being examined immediately after repetitive use over time and that the examination was being conducted during a flare-up.  The examiner determined that pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time.  In terms of range of motion testing during flare-ups and after repeated use, findings were similar to those documented during repetitive use testing.  

Muscle strength testing revealed active movement against some resistance.  There was no evidence of ankylosis, rotator cuff condition, instability, or dislocation.  A clavicle, scapula, acromiclavicular joint or sternoclavicular joint condition was not suspected and there was no evidence of loss of head, nonunion, or fibrous union of the humerus.  The examiner indicated that there was evidence of pain on passive range of motion testing of the left shoulder.  There was also objective evidence of pain on non-weight bearing testing.

Analysis

Applying criteria set forth above to the facts in this case, the Board finds that, resolving doubt in favor of the Veteran, a 20 percent rating is warranted for the Veteran's left shoulder disability.  However, the preponderance of the evidence is against assignment of an initial rating in excess of 20 percent.

At the outset, the record reflects that the Veteran is right-handed.  As such, his left shoulder disability affects his minor extremity.  38 C.F.R. § 4.69.  The Board acknowledges that the Veteran does not meet the criteria for compensation under Diagnostic Code 5201.  However, throughout the rating period on appeal, the Veteran has consistently reported flare-ups of the left shoulder.  The Board observes that during the September 2010 VA examination, there was no evidence of pain on range of motion testing nor was there is no evidence of limitation of motion at shoulder level midway between side and shoulder level, or 25 degrees from the side.  Notwithstanding, the April 2017 VA examination was conducted during flare-ups, which indicated pain on range of motion testing.  As such, a 20 percent rating is warranted.  Burton v. Shinseki,25 Vet. App. 1 (2011); Southall-Norman v. McDonald, 28 Vet. App. 346, 54 (2016)

However, the Board finds that the preponderance of the evidence is against the assignment of an initial rating in excess of 20 percent.  In this regard, at worst, range of motion testing was reflected by flexion from 0 to 120 degrees, abduction from 0 to 120 degrees; eternal rotation from 0 to 60 degrees; and internal rotation from 0 to 60 degrees.  At no time during this stage of the appeal has the objective evidence demonstrated limitation of motion to 25 degrees from the side, to include during periods of flare-ups or following repetitive use.  Thus a rating in excess of 20 percent is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5201.

The Board has also considered the applicability of other potential diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, there is no indication that the Veteran has ankylosis of scapulohumeral articulation; therefore, a rating under Diagnostic Code 5200 is not warranted.  In addition, the evidence of record does not reflect fibrous union of the humerus, nonunion of the humerus, or loss of head of the humerus; therefore a higher rating under Diagnostic Code 5202 is also not warranted.  Finally, there is no evidence of clavicle or scapula impairment, thus a rating under Diagnostic Code 5203 is not warranted.  

In sum, resolving doubt in favor of the Veteran, the Board finds that an initial 20 percent rating is warranted for the Veteran's left shoulder disability.  However, the preponderance of the evidence is against assignment of an initial rating in excess of 20 percent.

Hearing Loss 

Hearing loss is rated under the criteria of 38 C.F.R. § 4.85, Code 6100.  Under VA regulation, an examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are to be conducted without the use of hearing aids.  To evaluate the degree of disability from defective hearing, the rating schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination and the puretone threshold average, as contained in a series of tables within the regulations.  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85 (2017). 

This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d) (2017).  Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. 
§ 4.85(e).

The regulatory provisions also provide two circumstances under which alternative tables can be employed.  One is where the puretone thresholds in each of the five frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 55 decibels or greater.  The second is where puretone thresholds are 30 decibels or less at frequencies of 1,000 Hertz, and are 70 decibels or more at 2,000 Hertz.  See 38 C.F.R. § 4.86 (2017).


Factual Background

The Veteran underwent a VA audiological examination in September 2010.  He exhibited puretone thresholds, in decibels as follows:



Hz   



500
1000
2000
3000
4000
RIGHT
5
5
10
20
40
LEFT
5
10
10
45
45

The average puretone threshold was 19 in the right ear and 28 in the left ear.  Speech audiometry using the Maryland CNC word list revealed speech recognition ability of 94 percent in the right ear and 96 percent in the left ear.  With regard to the functional impact of the hearing loss disability, the examiner indicated that it caused significant effects on the appellant's occupation.  Specifically, he had difficulty hearing.  However, the examiner indicated the hearing loss disability had no effects on the usual daily activities.

The Veteran was provided an additional VA examination in April 2017.  He exhibited puretone thresholds, in decibels as follows:



Hz   



500
1000
2000
3000
4000
RIGHT
10
15
20
30
45
LEFT
15
15
20
55
50

The average puretone threshold was 28 in the right ear and 35 in the left ear.  Speech audiometry using the Maryland CNC word list revealed speech recognition ability of 94 percent in both ears.  With regard to the functional impact of the hearing loss disability, the Veteran reported that he had difficulty hearing with background noise present, even if someone is looking directly at him.  Additionally, some words sounded the same to him, more than they should.  He also noted that he asked people to repeat themselves.    

Analysis

Applying the facts in this case to the criteria set forth above, the Board finds that the preponderance of the evidence is against the assignment of an initial compensable rating for the Veteran's hearing loss disability.  

As set forth above, the Veteran underwent two audiometric examinations for compensation purposes during the period on appeal.  The audiological evaluation conducted during the 2010 VA medical showed that the Veteran had an average puretone threshold of 19 decibels on the right with speech discrimination of 94 percent.  He exhibited an average puretone threshold of 28 decibels on the left with speech discrimination of 96 percent.  Applying these audiological findings to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing in both ears.  When those values are applied to Table VII, it is apparent that the assigned noncompensable evaluation is accurate and appropriately reflects the Veteran's bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.

Moreover, at the April 2017 VA examination, audiological evaluation showed that the Veteran had an average puretone threshold of 28 decibels in the right ear with speech discrimination of 94 percent.  He had an average puretone threshold of 35 decibels in the left ear with speech discrimination of 94 percent.  These audiometric findings equate to Level I hearing both ears.  See 38 C.F.R. § 4.85, Table VI.  However, since the Veteran's left ear hearing loss represents an exceptional pattern of hearing loss defined by 38 C.F.R. § 4.86(a), Table VIa may be used if it reflects a higher level of hearing loss.  The Board notes that, pursuant to Table VIa, the findings translate to Level I hearing loss in left ear.  When those values are applied to Table VII, it is again apparent that the assigned noncompensable evaluation is accurate and appropriately reflects the Veteran's bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.

The Board has carefully reviewed the remaining record in its entirety, but finds no other probative evidence of record showing that the appellant's hearing loss disability is more severe for compensation purposes than demonstrated on the VA audiological evaluations discussed above.

In sum, throughout the appeal period, the Veteran's level of disability has most nearly approximated that contemplated by his current evaluation.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable and the claim of entitlement an initial compensable rating for hearing loss is denied.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Sleep Apnea

The Veteran's sleep apnea has been rated under Diagnostic Code 8100 pertaining to sleep apnea.

Under the diagnostic criteria, a 50 percent evaluation is assigned for sleep apnea requiring the use of a breathing assistance device such as a continuous airway pressure (CPAP) machine.  A 100 percent evaluation is assigned for sleep apnea with chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; requiring a tracheostomy.  38 C.F.R. § 4.97, Diagnostic Code 6847.

Factual Background

The Veteran underwent a VA examination in September 2010.  At that time, it was noted that the appellant's current treatment consisted of use of a CPAP machine.  The response to treatment was good with no evidence of side effects.  On physical examination, the Veteran's mental status was normal, his cranial nerves were intact, and his cerebellar examination was normal.  There was no evidence of chorea and carotid bruit was not present.  Overnight PSG was performed in June 2010, which revealed mild obstructive sleep apnea.  The Veteran was diagnosed with obstructive sleep apnea with CPAP machine.  

An additional VA examination was provided in April 2017.  It was noted that continuous medication was not required for control of the sleep disorder.  However, the Veteran required the use of a breathing assistance device such as continuous positive airway pressure (CPAP) machine.  There were no findings, signs, or symptoms attributable to sleep apnea.  Specifically, there was no fining of persistent daytime hypersomnolence, evidence of chronic respiratory failure with carbon dioxide retention, cor pulmonale, or required tracheostomy.     

Analysis

Applying the facts in this case to the criteria set forth above, the Board finds the preponderance of the evidence is against the assignment of an initial rating in excess of 50 percent for sleep apnea.  

In this regard, as detailed herein, the Veteran's sleep apnea has required the use of a CPAP machine, which in contemplated by the current 50 percent rating.  38 C.F.R. § 4.97, Diagnostic Code 6847.  However, neither the evidence nor the Veteran has indicated that the condition has caused chronic respiratory failure with carbon dioxide retention or cor pulmonale, or has required a tracheostomy.  Notably, during the April 2017, the VA examiner specifically indicated that there was no such finding.  For the foregoing reasons, the Board concludes that the preponderance of the evidence is against the assignment of the next-higher 100 percent higher rating at any time during the period on appeal.  Id.

The Board has carefully reviewed the remaining record in its entirety, but finds no other probative evidence of record showing that the appellant's sleep apnea disability is more severe for compensation purposes than demonstrated on the VA evaluations discussed above.

The Board has considered whether a higher rating is available under any other potentially applicable provision of the rating schedule.  However, the Board finds that a higher rating is not warranted based on any other provision of the rating schedule at any time throughout the period of appeal.  

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the assignment of an initial rating in excess of 50 percent for the Veteran's service-connected sleep apnea.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C. § 5107(b).

Gastroesophageal reflux Disease (GERD)

The Veteran's GERD has been rated under Diagnostic Code 7346, which contemplates hiatal hernias.

Under the diagnostic criteria, a 10 percent rating is assigned when there are two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is assignable for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.

Dysphagia is defined as difficulty in swallowing.  Dorland's Illustrated Medical Dictionary, 587 (31st ed. 2007).  Pyrosis is defined as heartburn.  Id. at 1587.  Hematemesis is defined as the vomiting of blood.  Id. at 842 (31st ed. 2007).  Melena is defined as the passage of dark-colored feces stained with blood pigments or with altered blood.  Id. at 1142.

Factual Background

The Veteran underwent a VA examination in September 2012.  It was noted that since the onset of the conditions, it was intermittent with remissions.  The condition was treated with medication without side effects.  It was noted that there was no history of nausea, vomiting, diarrhea, constipation, hemorrhoids, hernia, abdominal mass or swelling, or jaundice.  There was also no history of fecal incontinence, dysphagia, hematemesis, melena, pancreatitis, gallbladder attacks, or abdominal pain.  However, there was a history of indigestion, heartburn, and regurgitation.  On physical examination, inspection and bowel sounds were normal.  There was no palpable mass, but ascites were present.  There was no abdominal guarding or periods of incapacitation.  The liver and spleen were found to be normal.  

In the report of an April 2017 VA examination, a diagnosis of GERD was confirmed.  Continuous medication was required to treat the diagnosed condition.  Signs and symptoms due to GERD included reflux and regurgitation.  The Veteran did not have an esophageal stricture, spasm of esophagus, or an acquired diverticulum of the esophagus.  

Analysis

Applying the facts in this case to the criteria set forth above, the Board finds the preponderance of the evidence is against the assignment of an initial rating in excess of 10 percent for GERD.  

In this regard, the Veteran's GERD has been manifested by indigestion, heartburn, reflux, and regurgitation.  Such symptoms are contemplated by the current 10 percent rating.  38 C.F.R. § 4.114, Diagnostic Code 7346.  In order to warrant a higher rating, the competent evidence of record must show or approximate persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Review of the competent evidence of record, however, does not show such findings.  Therefore, the Veteran's GERD symptoms are not shown to warrant a rating in excess of 10 percent at any time during the appeal period.  

The Board has carefully reviewed the remaining record in its entirety, but finds no other probative evidence of record showing that the appellant's GERD is more severe for compensation purposes than demonstrated on the VA evaluations discussed above.

The Board has considered whether a higher rating is available under any other potentially applicable provision of the rating schedule.  However, the Board finds that a higher rating is not warranted based on any other provision of the rating schedule at any time throughout the period of appeal.  

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the assignment of an initial rating in excess of 10 percent for the Veteran's service-connected GERD.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C. § 5107(b).

Residual Scar of the Left Knee Associated with Bone Spur with Effusion

Scars not of the head, face or neck are rated under Diagnostic Codes 7801-7805.  
The Veteran's left knee scar has been rated under Diagnostic Code 7805, which contemplates scars, unstable or painful.  

Under Diagnostic Code 7801, a 10 percent disability evaluation is assigned when a scar, of an area other than the head, face, and neck, is deep or causes limited motion, and involves an area or areas of at least 6 square (sq.) inches (39 square cm.), but less 12 sq. inches (77 sq. cm.).  A 20 percent disability evaluation is warranted for when it involves an area or areas of at least 12 sq. inches (77 sq. cm.), but is less than 72 sq. inches (465 sq. cm.).  A 30 percent disability evaluation is warranted when it involves an area or areas at least 72 sq. inches (465 sq. cm.), but less than 144 sq. inches (929 sq. cm.).  A 40 percent evaluation is warranted when it involves an area or areas is at least 144 sq. inches (929 sq. cm.), or greater.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2017).  Note (1) indicates that a deep scar is one associated with underlying soft tissue damage.  Id. at Note 1. 

Under Diagnostic Code 7802, a 10 percent disability evaluation is assigned when a scar, of an area other than the head, face, and neck, that are superficial and nonlinear, and involves an area or areas at least 144 sq. inches (929 sq. cm.), or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2017).  Note (1) indicates that a superficial scar is one not associated with underlying soft tissue damage.  Id. at Note 1. 

Under Diagnostic Code 7804, a 10 percent evaluation is assigned for 1 or 2 unstable or painful scars; a 20 percent evaluation is assigned for 3 or 4 unstable or painful scars; and, a 30 percent evaluation is assigned for 5 or more unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2017).  Note (1) indicates that an unstable scar is one where, for any reason, there is frequent loss of covering over the scar.  Additionally, if one or more scars are both unstable and painful, an extra 10 percent will be added to the evaluation that is based on the total number of unstable or painful scars.  Id. at Note (1)-Note (2).

Under Diagnostic Code 7805, scars, other, including linear scars, and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804 are to have any disabling effects not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.

Factual Background

In September 2010, the Veteran underwent a VA examination for his service-connected left knee disability.  At that time, it was noted that the Veteran had a long surgical scar on the left knee that was 4 inches long from the superior aspect of the patella to 1 inch below the patella.  

In April 2017, the Veteran underwent VA knee examination.  At that time it was noted that the Veteran had a left knee scar measuring 1 centimeter by 1 centimeter.  The scar was not painful or unstable.

In April 2017, the Veteran was also provided a VA examination for scars, at which time scar, status post left knee repair was diagnosed.  It was noted that the Veteran had one scar that was painful and numb.  The scar was superficial and nonlinear, measuring 1 centimeter by 1 centimeter.  The scar was not unstable with frequent loss of skin and the scar was not due to burns.  There was no evidence of deep non-linear scars.  The examiner noted that the Veteran stated that there was dull pain and numbness around the scar area; however, this was purely subjective reporting.  He noted that there was no evidence of pain or tenderness to palpation on examination.  

Analysis

Applying criteria set forth above to the facts in this case, the Board finds that, resolving doubt in favor of the Veteran, a 10 percent rating is warranted as of April 14, 2017 for the Veteran's left knee scar.  However, the preponderance of the evidence is against assignment of an initial compensable rating prior to April 14, 2017.

Prior to April 14, 2017, the evidence does not suggest that the Veteran had a deep linear scar, a scar that causes limitation of motion, or a scar that is superficial and unstable or painful.  During the September 2010 VA examination, it was noted that the Veteran had a long surgical scar on the left knee that was 4 inches long from the superior aspect of the patella to 1 inch below the patella.  There is no indication that the scar was deep, painful, or unstable.  There was no evidence of limitation of function due to the scar.  Thus, an initial compensable rating is not warranted under the criteria for scar prior to April 14, 2017.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7804.

As of April 14, 2017, the Veteran's left knee scar has been manifested by subjective complaints of pian.  The Board acknowledges that the April 2017 VA examiner found no pain on examination; however, the Veteran has the ability to report manifestations of his disability, and his report appears credible.  Therefore, resolving reasonable doubt in favor of the Veteran, the 10 percent rating is warranted as of April 14, 2017 for his left knee scar.  38 C.F.R. § 4.118, Diagnostic Code 7804.

However, a rating in excess of 10 percent is not warranted during this stage of the appeal.  In this regard, there is indication that the Veteran had a deep linear scar, a scar that causes limitation of motion, a scar that is superficial, or three or four scars that are unstable or painful.  Thus, a rating in excess of 10 percent is not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7804.

The Board observes that Diagnostic Code 7805 provides that any disabling effect not considered in a rating provided under Diagnostic Codes 7800-04 should be rated under an appropriate diagnostic code.  Here, the Veteran has not described, and the VA examinations did not reveal, any disabling effects of his scar.  Therefore an additional rating under Diagnostic Code 7805 is not warranted.  38 C.F.R. § 4.118.

In sum, resolving doubt in favor of the Veteran the Board finds that an initial 10 percent rating for the Veteran's left knee scar is warranted as of April 14, 2017.  However, the preponderance of the evidence is against assignment of an initial compensable rating prior April 14, 2017.

Right Carpal Tunnel Syndrome (CTS)

The Veteran's right CTS has been rated under Diagnostic Code 8515, which contemplates disabilities regarding the median nerve. 

Under the diagnostic criteria, a 10 percent rating is assigned for mild symptoms involving the median nerve of either the major side.  With moderate symptoms involving the median nerve, a 30 percent rating is assignable for the major side. With severe symptoms involving the median nerve, a 50 percent rating is assignable for the major side.  With complete paralysis of the median nerve, a 70 percent rating is assignable for the major side.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

The rating schedule provides guidance for rating neurologic disabilities. With regard to rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild or, at most, the moderate degree.  See 38 C.F.R. § 4.124a.

Factual Background

The Veteran underwent a VA peripheral nerve examination in September 2010.  It was noted that the Veteran's right CTS had been treated with a wrist brace since 2007.  The response to treatment was fair.  Effects of current treatment included limited used of the right hand.  With regard to medical history, there was no history of hospitalization, surgery, or peripheral nerves trauma.  There were no problems with coordination and balance or mobility.  Summary of symptoms included weakness, numbness, pain, and paresthesias.  

On physical examination, peripheral nerve reflex was found to be normal on the right.  Sensory examination of the upper right extremity was also found to be normal with no evidence of dysesthesias.  Motor examination revealed active movement against full resistance.  The Veteran had normal muscle tone and there was no evidence of a gait abnormality, tremor, fasciculations, or any joint affected by the nerve disorder.  It was noted that an electrodiagnostic examination performed in July 2007 revealed right CTS.  The examiner confirmed the diagnosis of right CTS.  Paralysis was absent, but neuritis and neuralgia were present.  

The Veteran was provided an additional VA examination in September 2017.  At that time, the Veteran reported numbness in the hands.  It was noted that the appellant is right hand dominant.  Symptoms associated with the condition included moderate constant pain, severe paresthesias and/or dysesthesias, and moderate numbness.  There was no intermittent pain.  Muscle strength test and reflex examination was normal.  Sensory examination was normal in the shoulder area and inner/outer forearm.  Decreased results were noted in the hands/fingers.  There were no trophic changes and the Veteran had a normal gait.  Phalen's and Tinel's signs were positive.  The examiner determined that the Veteran had incomplete paralysis of the right median nerve that was moderate in severity.  


Analysis

Applying the facts in this case to the criteria set forth above, the Board finds the preponderance of the evidence is against the assignment of an initial rating in excess of 10 percent prior to September 11, 2017 and 30 percent thereafter for right CTS.  

At the outset, the record reflects that the Veteran is right-handed.  As such, his right carpal tunnel syndrome affects his major extremity.  38 C.F.R. § 4.69.  The Board finds that prior to September 11, 2017, the Veteran's right CTS was manifested no more than mild symptomatology, which is contemplated by the current 10 percent disability rating.  There is no indication of moderate symptoms to warrant a higher rating.  In this regard, the Board observes that symptoms associated with the Veteran's right CTS included weakness, numbness, pain, and paresthesias.  However, as detailed herein, the results from the September 2010 VA examination revealed normal reflex, sensory, normal motor examination.  The Board concludes that the totality of the evidence demonstrates that during this stage of the appeal, the Veteran's right CTS was manifested by no more that mild symptoms.  As such, a rating in excess of 10 percent for right CTS is not warranted.  See 38 C.F.R. § 4.124a, Diagnostic Code 8515. 

As of September 11, 2017, the Veteran's right CTS has been manifested by symptoms that have been determined to cause moderate impairment.  In this regard, during the September 2017 VA examination, it was noted that symptoms associated with the condition included moderate constant pain, severe paresthesias and/or dysesthesias, and moderate numbness.  Although the examiner noted severe paresthesias, following examination of the Veteran, the examiner concluded that the Veteran's right CTS was moderate in nature.  Thus, the evidence does not suggest that the appellant's right CTS has been severe at any time during the appeal period.  As such, the next-higher 50 percent rating is not warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

The Board has considered whether higher ratings by analogy are available through another diagnostic code that considers similar symptoms.  In this case, the Board finds no other provision upon which a higher rating could be assigned for the appellant's right CTS.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an initial disability rating in excess of 10 prior to September 11, 2017 and 30 percent thereafter for the Veteran's service-connected right carpal tunnel syndrome, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to an initial 20 percent rating for left shoulder tendonitis is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an initial compensable rating for hearing loss is denied.

Entitlement to an initial disability rating in excess of 50 percent for sleep apnea is denied.

Entitlement to an initial disability rating in excess of 10 percent for GERD is denied.

Entitlement to an initial 10 percent disability rating for residual scar of the left knee associated with bone spur with effusion is granted as of April 14, 2017, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an initial disability rating in excess of 10 percent prior to September 11, 2017 and 30 percent thereafter for right carpal tunnel syndrome is denied.


	(CONTINUED ON NEXT PAGE)



REMAND

Pursuant to the Board's remand directives, the Veteran was provided VA examinations in April 2017 for his lumbar spine and left knee disabilities.  Examinations were also provided for the appellant's service-connected gout of the right knee and left great toe.  At the time of the examinations, the Veteran reported flare-ups of the knees, lumbar spine, and left great toe.  

After a review of the evidence, the Board finds that the VA examinations are inadequate to adjudicate the Veteran's lumbar spine, knee, and left great toe disabilities on appeal.  In Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the Court explained that "the VA Clinician's Guide instructs examiners when evaluating certain musculoskeletal conditions to obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flares from a veteran, including during flare-ups.  The examiners should elicit relevant information as to a veteran's flares with a description of the additional functional loss, if any, a veteran suffers during flares.  The examiner should estimate a veteran's functional loss due to flare-ups based on all the evidence of record-including the lay information or sufficiently explain why the examiner cannot do so.  Such factors were not considered during April 2014 VA examinations.

In light of the forgoing, these issues are remanded to obtain a new VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for a VA examination to ascertain the current severity and manifestations of his service-connected right and left knee disabilities, lumbar spine disability, and left toe disability.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.

The examination report should include range of motion in degrees for the Veteran's right and left knees, lumbar spine and, left great toe.  In so doing, the examiner should test the appellant's range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner should determine whether the affected joints are manifested by weakened movement, excess fatigability, incoordination, flare-ups, or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to weakened movement, excess fatigability, incoordination, flare-ups, or pain, if possible.  

The examiner must estimate any functional loss in terms of additional degrees of limited motion of the knees, lumbar spine, and left great toe during flare-ups and repetitive use over time.  If the examiner cannot provide the above-requested opinion without resorting to speculation, he or she should state whether all procurable medical evidence had been considered, to specifically include the Veteran's description as to the severity, frequency, duration of the flare-ups and his description as to the extent of functional loss during a flare-up and after repetitive use over time; whether the inability is due to the limits of medical community or the limits of the examiner's medical knowledge; and whether there is additional evidence, which if obtained, would permit the opinion to be provided.  (If no flare-ups are reported, the examiner must still estimate the additional functional limitation, if any, imposed by the flare-ups described in previous VA examinations, if possible.) 

2.  After undertaking any development deemed necessary, readjudicate the issues on appeal, considering all the evidence of record.  If the benefits sought on appeal remain denied, provide the Veteran with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


